Citation Nr: 0617442	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-36 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from July 1970 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The veteran's service medical records revealed that he was 
involved in a motor vehicle accident in service in July 1973.  
He was noted to have fractured his left proximal fibula.  He 
was noted to have left ankle pain in October 1973.  The 
veteran was also noted to have a swollen left ankle in April 
1974 and left medial malleolus tenderness since injury in May 
1974.  He sprained his left ankle in December 1974.  His left 
ankle was considered weak in March 1975.  

The veteran was afforded a VA examination in April 2002.  The 
veteran was noted to be status-post motor vehicle accident 
with objective evidence of mild degenerative changes of the 
left ankle on x-rays.  The examiner failed to provide a nexus 
opinion regarding whether the veteran's left ankle disability 
was related to his period of service.  Furthermore, the 
examiner did not make clear whether the motor vehicle 
accident referenced in the report was the accident which 
occurred in July 1973 while the veteran was in service.  

Turning to the claims to reopen, the veteran submitted his 
original claim for disability compensation benefits for a low 
back disability and a right ankle disability in March 1976.  
The veteran was denied service connection for both in October 
1976.  The basis for the denial was the veteran's 
musculoskeletal examination was within normal limits except 
for mild spasm of the lower paravertebral lumbar muscle.  X-
rays showed a developmental spinal deformity of a 
transitional L5 vertebra.  It was noted that he injured his 
right ankle prior to service and he was treated for right 
ankle soreness several times in service with no evidence of 
re-injury in service.  The veteran did not appeal the 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2005).  An application to reopen the 
back claim was denied in July 1978, and an application to 
reopen the right ankle claim was denied in January 1994.  
Neither denial was appealed.

The veteran's application to reopen his claim of service 
connection for a low back disability and a right ankle 
disability was received in July 2001.  

The Board notes that the RO wrote to the veteran in April 
2002 to provide him notice as required under the Veterans 
Claims Assistance Act of 2000 (VCAA) and VA's implementing 
regulations.  The letter identified several claims of service 
connection.  Appropriate notice to a claimant who has filed 
an application to reopen a previously denied claim was not 
provided.  Further, the letter failed to advise the veteran 
of what evidence he needed to submit to substantiate either 
claim to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

On remand the RO must apprise the veteran of the pertinent 
regulatory provision defining "new and material evidence."  
38 C.F.R. § 3.156(a) (2001).  (The September 2002 rating 
decision referred to a definition of "new and material" 
evidence that applies to claims to reopen filed on or after 
August 29, 2001, and the December 2003 statement of the case 
referenced both the correct definition and the more recent 
version of 38 C.F.R. § 3.156(a).  This was no doubt confusing 
and did not provide clear guidance to the veteran as to what 
was required to substantiate either of his claims.)

The veteran should specifically be informed that under 
38 C.F.R. § 3.156(a), for claims filed prior to August 29, 
2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should 
be forwarded to the examiner who 
performed the veteran's VA 
examination in April 2002.  The 
examiner should be asked to again 
review the claims file in 
conjunction with providing an 
additional opinion.  The examiner 
should be asked to indicate whether 
there is any relationship between 
the veteran's current left ankle 
disability and his period of 
service, including events coincident 
therewith such as the motor vehicle 
accident in service in July 1973.  A 
complete rationale should be 
provided.  (If another examination 
is deemed necessary in order to 
arrive at the answers to the 
questions posed by the Board, an 
examination should be scheduled.)

2.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2005).  The veteran was provided a 
VCAA letter in April 2002 but it 
referenced entitlement for service-
connected compensation benefits 
rather than what evidence the 
veteran must provide to reopen a 
previously denied claim of service 
connection for a low back disability 
and a right ankle disability.  The 
veteran should be informed of the 
context of the prior denials and 
what is now required to reopen each 
claim.  Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).  
He should also be instructed on what 
is required to substantiate the 
underlying claims of service 
connection.  Id.  The veteran should 
be specifically told of the 
information or evidence he should 
submit, and of the information or 
evidence that VA will yet obtain 
with respect to his claims to 
reopen.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be asked 
to submit all pertinent information 
or evidence that he has in his 
possession.  He should be told of 
the need to submit new and material 
evidence (as defined by 38 C.F.R. 
§ 3.156 (2001)) with respect to his 
previously denied claims of service 
connection for a low back disability 
and a right ankle disability.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The provisions of 38 C.F.R. 
§ 3.156 (2001) should be 
specifically cited and applied by 
the RO.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

